The defendant moved, inter alia, for leave to reargue his prior motion to dismiss the indictment pursuant to CPL 190.50 and 210.20 (1) (c). In the order appealed from, the Supreme Court granted that branch of the defendant’s motion which was for leave to reargue and, upon reargument, granted the defendant’s original motion to dismiss the indictment pursuant to CPL 190.50 and 210.20 (1) (c). We reverse.
That branch of the defendant’s motion which was for leave to reargue his motion to dismiss the indictment pursuant to CPL 210.20 (1) (c) was untimely made, and thus should have been denied (see CPL 255.20 [1]; People v Dean, 74 NY2d 643 [1989]; People v Lopez, 235 AD2d 496, 497 [1997]; People v Killings, 191 AD2d 586, 587 [1993]). Skelos, J.E, Santucci, McCarthy and Dickerson, JJ., concur.